DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 04/11/22 have been fully considered but they are not persuasive. Please see response below:
In response to applicant argument, Ramamurthy does not disclose that the updated information is provided in the first beacon or signal or frame and repeated in a following beacon (Examiner agree with the applicant. Ramamurthy discloses in para. 0042, the first wakeup beacon includes updated beacon parameter which is followed by another with updated parameter. However, Park discloses updated beacon parameters can be conveyed in the first beacon or following beacon, see rejection below).

Allowable Subject Matter
Claims 5-6 and 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al (US 2015/0208349 A1, hereinafter “D1”) in view of Park et al. (US 2019/0253972 A1, hereinafter “Park”).
Regarding claims 1 and 19, D1 discloses a communication method in a wireless communication network comprising at least one network cell (BSS), each cell comprising at least one station (non-AP) managed by an access point (AP) (see Figure 1), the method comprising, at the access point: transmitting a primary channel radio (PCR) frame including update information, the PCR frame being transmitted to said at least one station of the network cell of the access point (see Figure 6A, para. 0042, updated parameters are communicated to the station in the following beacon; WLAN RADIO is a PRIMARY CHANNEL RADIO). D1 discloses all the subject matter but fails to mention transmitting a Wake-Up radio (WUR) frame including update information, the WUR frame being transmitted  to at least one station of the network cell of the access point. However, Park from a similar field of endeavor discloses transmitting a Wake-Up radio (WUR) frame including update information, the WUR frame being transmitted  to at least one station of the network cell of the access point (see para. 0237-0238, 0296, WUB with updated information). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Park wakeup beacon updated information in the D1 wakeup signal. The method can be implemented in a wakeup frame. The motivation of doing this is to manage power consumption (see para. 0006).
Regarding claim 2, D1 discloses wherein the PCR frame is a PCR broadcast frame transmitted to all the stations of the network cell of the access point that are awake (see para. 0034, WAKUP signal is broadcasted with subsequent beacon or PCR frame).
Regarding claim 3, D1 wherein the WUR frame is a WUR broadcast frame for waking-up all the stations of the network cell of the access point that are in doze mode (see para. 0034 and 0057, WUR signal to each station).
Regarding claim 4, D1 discloses wherein the WUR frame includes said update information and is sent to all the stations of the network cell of the access point that are in doze mode without waking-up them (see para. 0042, wake up signal with updated parameters).
Regarding claims 7 and 20, D1 discloses a communication method in a_ wireless communication network comprising at least one network cell (BSS), each cell comprising at least one station (non-AP) managed by an access point (AP) (see Figure 1), the method comprising, at the access point: determining whether a given station is in doze mode or awake (see para. 0045, station indication signal current status of WLAN (power mode); if the given station is awake (see para. 0045, station indication signal will determine if the WLAN radio mode), transmitting a PCR unicast frame to the given station, wherein the PCR unicast frame includes said update information (see para. 0039, NOW signal prior to sending a beacon or updated frame). D1 discloses all the subject matter but fails to mention and if the given station is in doze mode, transmitting a Wake-Up Radio (WUR) unicast frame to the given station, wherein the WUR unicast frame includes update information. However, Park discloses and if the given station is in doze mode, transmitting a Wake-Up Radio (WUR) unicast frame to the given station, wherein the WUR unicast frame includes update information (see para. 0237-0238, 0296, WUB with updated information). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Park wakeup beacon updated information in the D1 wakeup signal. The method can be implemented in a wakeup frame. The motivation of doing this is to manage power consumption (see para. 0006).
Regarding claim 9, D1 discloses wherein the WUR unicast frame is a WUR unicast Wake-Up frame for waking up the given station (see para. 0048) and the method further comprises transmitting a PCR unicast frame to the given station, wherein the PCR unicast frame includes said update information (see para. 0049).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463